Citation Nr: 1829579	
Decision Date: 06/15/18    Archive Date: 07/02/18

DOCKET NO.  08-09 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Augusta, Maine
 
 
THE ISSUES
 
1. What initial rating is warranted for a lumbosacral strain?  
 
2. Entitlement to an effective date prior to May 17, 2005 for a lumbosacral strain.
 
3. What initial rating is warranted for an adjustment disorder with mixed emotional features of anxiety and depression?
 
4. Entitlement to an effective date prior to September 23, 2008 for a grant of entitlement to service connection for an adjustment disorder with mixed emotional features of anxiety and depression.
 
5. What rating is warranted for residuals of a traumatic brain injury with post traumatic headaches, intermittent dizziness and vertigo from May 17, 2005 to September 22, 2008?
 
6. Entitlement to an effective date prior to May 17, 2005 for a grant of entitlement to service connection for a traumatic brain injury with post traumatic headaches, intermittent dizziness and vertigo. 
 
7. What initial separate rating is warranted for residuals of a traumatic brain injury from September 23, 2008?

8. Entitlement to an effective date prior to September 23, 2008 for a separate rating for residuals of a traumatic brain injury.
 
9. What initial separate rating is warranted for post traumatic headaches from September 23, 2008?
 
10. Entitlement to an effective date prior to September 23, 2008 for a separate rating for post traumatic headaches associated.  
 
11. What initial separate rating is warranted for intermittent dizziness with vertigo from September 23, 2008?
 
12. Entitlement to an effective date prior to September 23, 2008 for a separate rating for intermittent dizziness with vertigo.
 
 
REPRESENTATION
 
Appellant represented by:   Alexandra M. Jackson, Attorney
 

WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
INTRODUCTION
 
The Veteran had active service from November 1971 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  
 
In May 2015, VA granted entitlement to service connection for residuals of a traumatic brain injury with post traumatic headaches, intermittent dizziness and vertigo, and assigned a 10 percent rating from May 17, 2005 to September 22, 2008.  Based on revised VA regulations that became effective October 23, 2008, VA also granted entitlement to separate ratings for residuals of a traumatic brain injury, an adjustment disorder with mixed emotional features of anxiety and depression, and post traumatic headaches effective September 23, 2008.  VA also granted entitlement to service connection for a lumbosacral strain and assigned a 20 percent evaluation effective May 17, 2005.
 
In February 2018, the Veteran was scheduled to testify before a Veterans Law Judge at a video conference, however, he withdrew his request for a hearing.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
The questions regarding what initial ratings are warranted for a lumbosacral strain since May 17, 2005; and for residuals of a traumatic brain injury with post traumatic headaches, intermittent dizziness and vertigo between May 17, 2005 and September 22, 2008; as well as what initial separate ratings are warranted from September 23, 2008 for an adjustment disorder with mixed emotional features of anxiety and depression, residuals of a traumatic brain injury,  and posttraumatic headaches are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
FINDINGS OF FACT
 
1. Claims of entitlement to service connection for a lumbosacral strain, and for residuals of a traumatic brain injury with post traumatic headaches, intermittent dizziness with vertigo were first received by VA on May 17, 2005.
 
2.  On September 23, 2008, VA issued new criteria for rating residuals of a traumatic brain injury.  These new regulations allowed for separate grants of service connection for residuals of a traumatic brain injury, an adjustment disorder with mixed emotional features of anxiety and depression, post traumatic headaches, and intermittent dizziness with vertigo.

3.  The effective date of the new criteria was October 23, 2008.
 
 
CONCLUSIONS OF LAW
 
1. The criteria for an effective date prior to May 17, 2005, for a grant of service connection for a lumbosacral strain, and for residuals of a traumatic brain injury with post traumatic headaches and intermittent dizziness with vertigo have not been met.  38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.304(f), 3.400 (2017).
 
2. The criteria for an effective date prior to September 23, 2008, for a grant of service connection and separate ratings for an adjustment disorder with mixed emotional features of anxiety and depression, residuals of a traumatic brain injury, post traumatic headaches, and intermittent dizziness with vertigo have not been met.  38 U.S.C. §§ 5101 (a), 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1 (p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.304(f), 3.400 (2017); 73 Fed.Reg. 54693 (Sept. 23, 2008).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.
 
II. Legal Criteria and Analysis
 
Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400. 
 
If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2). 
 
The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013).  

VA is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 
 
A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 
 
The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (The plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).
 
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled an effective earlier than May 17, 2005, for the grant of service connection for a lumbosacral strain and traumatic brain injury with post traumatic headaches and intermittent dizziness with vertigo.  He also is not entitled to an effective date prior to September 23, 2008 -a date which already is one month prior to the day VA implemented a new rating criteria for traumatic brain injury.  The Board notes that the new rating criteria, for the first time, provided a basis to grant separate ratings for residuals of a traumatic brain injury, an adjustment disorder with mixed emotional features of anxiety and depression, post traumatic headaches, and intermittent dizziness with vertigo.
 
About the effective dates assigned, the evidence preponderates against finding that VA's received either a formal or informal claim of entitlement to service connection for a lumbosacral strain, or for residuals of a traumatic brain injury with post traumatic headaches and intermittent dizziness with vertigo within one year after the Veteran's separation from active duty.  Hence, the effective date for the award of service connection for a lumbosacral strain, and for residuals of a traumatic brain injury with post traumatic headaches and intermittent dizziness with vertigo cannot be the day following his separation from service.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).  Indeed, the available evidence contains no communication from the Veteran or any representative indicating an intent to seek, or a belief in entitlement to, service connection for a lumbosacral strain and/or residuals of a traumatic brain injury with post traumatic headaches and intermittent dizziness with vertigo, prior to May 17, 2005.  

Prior to October 23, 2008, 38 C.F.R. § 4.124a, Diagnostic Code 8045 provided that purely neurological diseases following trauma to the brain were rated under the Diagnostic Code specifically dealing with such disabilities.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptoms of brain trauma were to be rated as 10 percent disabling and no more under Diagnostic Code 9304.  That rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent were not available under Diagnostic Code 9304 in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.   

On September 23, 2008, VA published in the Federal Register a final rule amending the Schedule for Rating Disabilities by revising the portion of the Schedule that addressed neurological conditions and convulsive disorders. The effect of this action was to provide detailed and updated criteria for evaluating residuals of traumatic brain injury.  73 Fed.Reg. 54693 (Sept. 23, 2008).  In publishing this revised rule VA stated that the amendment applied to all applications for benefits received by VA on or after October 23, 2008. The old criteria also would apply to applications received by VA before that date. However, a veteran whose residuals of a traumatic brain injury were rated by VA under a prior version of 38 CFR § 4.124a, Diagnostic Code 8045, would be permitted to request review under the new criteria, irrespective of whether his disability has worsened since the last review or whether VA receives any additional evidence.  Significantly, the effective date for any new rating under the revised rating criteria would be no earlier than the effective date of the new criteria. The effective date of any award, or any increase in disability compensation, based solely on these new rating criteria would not be earlier than the effective date of this rule, but would otherwise be assigned under the current regulations governing effective dates, 38 CFR 3.400, etc.  The Federal Register announcement specifically stated that the effective date of this rule was October 23, 2008.

In this case, VA assigned separate ratings for residuals of a traumatic brain injury, an adjustment disorder with mixed emotional features of anxiety and depression, post traumatic headaches, and for intermittent dizziness with vertigo effective September 23, 2008, i.e., before the actual effective date of the new criteria.  73 Fed.Reg. 54693 (Sept. 23, 2008). 

The Board further notes that there was no earlier claim for separate awards for these disorders, and VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  Given that there is no evidence showing that the separate ratings assigned were due to anything other than the new criteria, an effective date prior to September 23, 2008, is not in order.
 
Accordingly, the Board concludes that entitlement to an effective date prior to May 17, 2005, for a lumbosacral strain and for residuals of a traumatic brain injury with post traumatic headaches and intermittent dizziness with vertigo must be denied.  Further, entitlement to an effective date prior to September 23, 2008 for separate ratings for a traumatic brain injury, an adjustment disorder with mixed emotional features of anxiety and depression, post traumatic headaches, and intermittent dizziness with vertigo is denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim the doctrine is not for application.  38 U.S.C. § 5107 (b).
 
 
ORDER
 
Entitlement to an effective date prior to May 17, 2005, for the grant of service connection for a lumbosacral strain, and for residuals of a traumatic brain injury with post traumatic headaches, and intermittent dizziness with vertigo associated with traumatic brain injury is denied.
 
Entitlement to an effective date prior to September 23, 2008, for separate ratings for residuals of a traumatic brain injury, an adjustment disorder with mixed emotional features of anxiety and depression, post traumatic headaches, and intermittent dizziness with vertigo is denied.
 
 
REMAND
 
The Veteran claims entitlement to increased initial ratings for a lumbosacral strain, an adjustment disorder with mixed emotional features of anxiety and depression, residuals of a traumatic brain injury, post traumatic headaches and intermittent dizziness with vertigo.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A (2012). In this regard, the Veteran was last afforded a VA examination for his adjustment disorder in April 2015, more than three years ago, and for residuals of a traumatic brain injury, including residual conditions, and allow back disorder in June 2016.
 
A remand is necessary to afford the Veteran new examinations so that the Board can gain a better understanding of the appellant's conditions.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
Accordingly, the case is REMANDED for the following action:
 
1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the severity of his lumbosacral strain, a VA examination with a psychiatrist to determine the severity of his adjustment disorder with mixed emotional features of anxiety and depression, and for a VA examination with an appropriate examiner to determine the severity of any residuals of a traumatic brain injury, post traumatic headaches, and intermittent dizziness with vertigo.  The examiners are to be provided access to the claims folder, the VBMS file, the Virtual VA file, a copy of this remand, and the appropriate disability benefits questionnaires pertaining to each rating examination.  
 
A complete and fully explanatory rationale must be provided for any opinion offered.  If any opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
2. The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the appellant does not report for all scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
3. Then, readjudicate the issues on appeal.  If the issues remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


